    Case 1:18-cv-11970-ECR-AMD Document 127 Filed 10/07/19 Page 1 of 1 PageID: 2171
                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                              MINUTES OF PROCEEDINGS

CAMDEN OFFICE                    DATE OF PROCEEDING: October 7, 2019

JUDGE KAREN M. WILLIAMS

COURT REPORTER: ECR


TITLE OF CASE AND DOCKET NUMBER:

THE HOMESOURCE, CORP. v. RETAILER WEB SERVICES, LLC
1:18-cv-11970-JBS-KMW

APPEARANCES:

ALEXIS ARENA, ESQ. FOR PLAINTIFF

MATTHEW LIPMAN, ESQ. FOR DEFENDANT
WILLIAM WAGNER, ESQ. FOR DEFENDANT
ADAM WOLEK, ESQ. FOR DEFENDANT


NATURE OF PROCEEDINGS: Conference Temporarily Sealed Pending Filing of
Motion to Seal. In-Person Discovery Conference held on the record re:
[Doc. Nos. 90, 91, 94, 96, 104, 108, 110 & 112]. Plaintiff’s Motion for
Leave to File Second Amended Complaint [87] and Defendant’s Motion to Seal
[99] shall be DISMISSED without prejudice. Order to be entered.


                                       DEPUTY CLERK: s/Nicole Ramos




TIME COMMENCED: 2:10       TIME ADJOURNED: 4:03        TOTAL TIME:   1 hr. 53 mins.
                4:20                       5:30                      1 hr. 10 mins.
